Citation Nr: 0724402	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  02-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Stephen J. Beseres, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1967

This appeal arises from a September 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The Board of Veterans' Appeals (Board) issued a decision in 
March 2005 denying the claim for service connection for 
diabetes mellitus.  The veteran appealed to United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In March 2006 the parties filed a Joint Motion for 
Remand (Joint Motion) moving the Court to vacate the March 
2005 decision of the Board and remand the claim to obtain the 
veteran's records from the Social Security Administration.  
The Court in a March 2006 Order vacated the March 2005 Board 
decision and remanded the claim to the Board as per the Joint 
Motion.  

The Board remanded the claim in January 2007 to obtain the 
veteran's records from the Social Security Administration 
(SSA).  VA received copies of the veteran's SSA records in 
March 2007.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records reveal that urinalysis was 
negative for sugar at both service enlistment in June 1964 
and at service separation in June 1967, and the service 
medical records do not include any complaints of excessive 
thirst.  

2.  The first diagnosis of diabetes mellitus was made in 
November 1971, and records of VA hospitalization in November 
and December 1971 include the veteran's report of a two week 
to one month history of polydipsia.  

3.  Diabetes did not have its onset in service, nor was it 
present to a degree of 10 percent or more within the first 
post service year.  





CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service; and the service incurrence of diabetes 
mellitus may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed an informal claim for service connection 
for diabetes mellitus in September 2000.  The RO sent the 
veteran a letter in January 2001, which informed the veteran 
of what was necessary to substantiate his claim.  In March 
2001 the veteran submitted a VA Form 21-526.  On his 
application he indicated that all his treatment for diabetes 
mellitus had been received at the VA Medical Center in 
Minneapolis.  He also submitted lay statements from his 
family and friends.  

The veteran underwent a VA diabetes mellitus examination in 
July 2001, and the report of this examination has been 
reviewed by the Board.  

The Board remanded the veteran's claim in December 2003 to 
ensure the veteran had been properly notified of VA's duties 
to assist and whether the veteran or VA was responsible for 
obtaining evidence.  VA sent a letter to the veteran in May 
2004 which explained what was still needed from the veteran, 
what the evidence must show and what was the status of his 
claim.  The veteran's claim was readjudicated and a 
supplemental statement of the case was issued to the veteran 
in October 2004.  The veteran responded in November 2004 and 
again stated that he received all his medical care at the VA 
Medical Center in Minneapolis.  He had already submitted 
medical evidence, statements from lay persons and statements 
from his physician.  He explicitly wrote that he had already 
completely stated his case.  

After the veteran's claim was remanded by the Court the 
veteran was apprised of the status of his claim by a 
September 2006 letter.  As was noted in the Introduction, the 
veteran's records from the Social Security Administration 
have been obtained and placed in the claims folder.  The 
claim was readjudicated and a supplemental statement of the 
case was issued to the veteran in May 2007.  The veteran 
responded in May 2007 and stated he had no additional 
evidence.  

The Board has concluded the VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  
The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  

Factual Background.  Service medical records reflect that at 
his June 1964 enlistment examination, urinalysis was negative 
for sugar, and the veteran's weight was recorded as 134 
pounds.  No service medical records reflect that the veteran 
specifically complained of, or sought treatment for, 
excessive thirst, hunger, or fatigue, and a December1966 
urinalysis was likewise negative for sugar.  (The service 
treatment records do show the veteran availed himself of the 
medical care offered to active duty service members, as they 
reflect treatment for various unrelated complaints including 
knee pain, sore throat, cough, diarrhea, a charlie horse, 
upset stomach, nasal congestion, foot pain, a rash, groin 
pain after straining and a left heel blister.  They do not 
show complaints of polyuria, polydipsia or polyphagia as when 
the veteran presented to VA after service and he was 
diagnosed to have diabetes.)  At his June 1967 separation 
examination, urinalysis was again negative for sugar, and no 
abnormality of the endocrine system was noted.  The veteran's 
weight was recorded as 165 pounds.  On his Report of Medical 
History in June 1967 the veteran denied any history of sugar 
or albumin in his urine, or that he had experienced any 
recent gain or loss of weight.  

There are no records of any diagnosis or treatment for 
excessive thirst, fatigue, elevated glucose, polyuria, or 
polyphagia dated during the initial post service year, or a 
urinalysis positive for sugar.  

The first diagnosis of diabetes mellitus appears in November 
and December 1971 VA hospitalization records.  Records of 
hospitalization reveal the veteran, who weighed 141 pounds at 
the time, had a two week history of polyuria, polydipsia and 
polyphagia.  He had been drinking about a quart of fluid per 
hour.  Another entry noted he reported a one month history of 
polydipsia with malaise and an occasional temperature.  
Insulin dependent diabetes mellitus was diagnosed.  

The diagnosis of diabetes mellitus was confirmed following a 
September 1975 VA examination, and VA records reflect 
continued treatment for diabetes mellitus over the ensuing 25 
years.  

In March 2001, the veteran submitted several lay statements 
in support of his claim. In one such statement, an individual 
wrote that he had known the veteran for approximately 30 
years, and that he had always had energy in the morning and 
would fade as the day wore on. The veteran also was 
apparently always very thirsty. In another lay statement, 
another individual wrote that when he met the veteran in 
1971, he appeared to be fairly healthy but required liquids 
on a regular basis. According to this individual, the 
veteran's endurance was limited and he often required rest.

In another lay statement, the veteran's aunt wrote that she 
had known him since childhood, when he was in good health.  
When he came home on leave from active duty, he apparently 
was tired and thirsty.  When he got out of the service in 
1967, she reportedly noticed that he was still very tired and 
thirsty all the time.  In another lay statement, an 
individual wrote that he knew the veteran from 1968 to 1971, 
and that at that time, the veteran would get tired very 
easily and would have to lay down.  Apparently, he always 
needed to go to the bathroom or have something to drink.  He 
would be "good" in the morning but by noon, he reportedly 
would be tired and need to lay down.

In a March 2001 VA Form 21-526, the veteran asserted that 
prior to his release from active duty in 1967, he was 
constantly thirsty. He apparently went to a base medical 
facility several times for this and at least one time, he was 
given a shot (he did not recall the shot's contents).  After 
his separation, he reportedly had many bouts of thirst and 
was frequently tired over the years, until he went to the VA 
hospital in 1971 where he was finally diagnosed as having 
diabetes.

At a July 2001 VA diabetes mellitus examination, the veteran 
reported that during active duty, he was thirsty and would 
drink approximately seven glasses of water (presumably per 
day).  He said that he had lost 20 pounds in the six months 
prior to discharge. He said that he continued to be thirsty 
but did not lose weight between 1967 and 1970.  In the six to 
nine months prior to his 1971 hospitalization, he reportedly 
had polydipsia, polyuria, polyphagia, and weight loss.  
Following this VA examination, he was diagnosed as having 
insulin-dependent diabetes mellitus.

The VA physician wrote the following opinion in July 2001:  

It is clear what the difficulty is in 
terms of assessing the onset of this 
diabetes, but the evidence would suggest 
that he did not have onset of diabetes 
mellitus until significantly close to his 
diagnosis in 1971.  If he had had active 
diabetes [from] 1967 to 1971, there would 
have been more symptomatology such as 
existed in the few months prior to his 
diagnosis in 1971.  Some fatigue and 
thirst without true polydipsia and 
polyuria would have manifested itself in 
all probability previously, however, it 
is clear I am unable to date the onset of 
his diabetes mellitus, but it is my 
opinion that it was not a factor at the 
time he was in the service.  

In a February 2002 letter, a private physician, Dr. Timothy 
Miller of the Aspen Medical Group, noted that he had reviewed 
the veteran's VA medical records, including those relating to 
the 1971 hospitalization.  Dr. Miller. wrote as follows:

I am writing this letter at the request 
of my patient, (the veteran), and also 
[R.C.M.], Veteran Service Director, 
regarding this diagnosis of diabetes.  
They saw me on 01/28/2002 and requested 
my medical opinion as to the possible 
time of onset of his diabetes.  I 
reviewed extensive old records from the 
VA Medical Stent Center and specifically 
reviewed labs done on 11/17/1971, with a 
glucose of 920, sodium 127, potassium 
5.4, chloride 82, bicarbonate 20. 5 that 
was done at 1300 hours and at 1900 hours, 
serum bicarbonate was 24 with a sodium of 
136, potassium 3.8, chloride 92, anion 
gap was 29.9 at 1300 hours and 23.8 at 
1900 hours on 11/17/1971.  The patient 
was not severely acidotic and at the 
onset of the treatment at that time, 
because of the age and the degree of 
elevation in his blood sugar, I feel that 
it is at least as likely as not that his 
diabetes started before July of 1968.  
Initially, diabetes can often be 
asymptomatic.  It is impossible, of 
course, to prove with certainty without a 
blood test before 1971, when exactly his 
diabetes started, but given the facts, as 
I reviewed them, my medical opinion is as 
stated above.  

In an August 2002 memorandum, a VA physician wrote in 
pertinent part as follows:

Review of the [veteran's] medical records 
from the service shows that he had three 
urinalyses done. The dates were June 
1964, December 1966 and June 1967. All 
were negative for glucose.

Urine testing was used to screen for 
diabetes in the 1960's but is no longer 
widely used. One reason has to do with 
what is called the renal glucose 
threshold. Glucose does not appear in the 
urine until the blood sugar rises above 
160-190. Urine testing is not a very good 
way for diabetics to monitor their blood 
sugars. The goal of diabetic treatment is 
to have normal blood sugars, in the range 
of 80-100.

However, urine testing is useful in 
screening large numbers of people for 
diabetes. One thing that we can say is 
that the [veteran] had blood sugars less 
than 160-190 on three tests done during 
the service. Even if he had a blood sugar 
of 140 or 150, which is higher than 
normal, such low elevations of blood 
sugar are rarely associated with 
symptoms. The [veteran's] claim that he 
had diabetes in the service is based on 
his recollection of symptoms of thirst 
and fatigue. Mild elevations of blood 
sugar - the most he could have had based 
on his negative urine test results - do 
not cause such symptoms.

The reason for this is that the blood 
sugar needs to be high enough that 
glucose is spilled in the urine for 
excessive urination to occur. The glucose 
takes water with it - so an increased 
volume of urine is produced (polyuria). 
The amount of fluid lost in the urine 
depends on how high the blood sugar level 
is. The higher the blood sugar level, the 
more fluid is lost in the urine. To 
compensate for this, and so that 
dehydration is prevented, the person 
develops an increased thirst 
(compensatory polydipsia). So if the 
person is not spilling glucose in the 
urine - if the blood sugar level is less 
than the renal glucose threshold - no 
polyuria occurs and the person does not 
have excessive thirst.

There are no additional medical records 
prior to the [veteran's] hospitalization 
in November 1971. All of the notes from 
that hospital stay state that the 
[veteran] had a 2-week to one-month 
history of polyuria, polydipsia and 
polyphagia - that is increased urination, 
thirst and hunger. The extent of his 
symptoms is documented as follows[:] "not 
feeling well, malaise, tired, slightly 
feverish occasionally for 1 month. Has 
been drinking up to 2 1/2 gallons of milk 
and 1 can of tomato juice in one night. 
Nocturia 3-5 times a night and polyuria."

This means that the [veteran] was 
drinking very large amounts of fluid, 
getting up 3-5 times a night to urinate, 
and urinating frequently in the daytime 
as well. The average adult drinks a 
little over half a gallon of liquid a 
day. The [veteran] was drinking more than 
5 times that much. This is a good example 
of polydipsia and polyuria.

It is reasonable to conclude that the 
[veteran] did say on admission that he 
had had these symptoms for about a month. 
His polydipsia and polyuria were severe. 
I think he would have been able to be 
accurate about how long such symptoms had 
been going on. His blood sugar level was 
900 which explains why he was losing so 
much fluid in his urine and why he had to 
drink so much to keep up with the fluid 
loss. . . 

The three lay statements and the 
[veteran's] statement to [the VA examiner 
in July 2001] do not support a conclusion 
that the [veteran] had polydipsia while 
in, or shortly after returning from the 
service. The lay statements are vague and 
without specific supporting details. The 
[veteran's] statement to [the VA examiner 
in July 2001, in which he said he drank 
approximately seven glasses of water a 
day while on active duty] describes a 
normal intake of fluid, and certainly 
much less fluid than the [veteran] was 
drinking at the time he was found to have 
diabetes. . . .

 . . .[T]here is simply no support for 
[Dr. Miller's] opinion that the 
[veteran's] diabetes must have started 
before July 1968. Yes, it is true that 
people often have diabetes for some time 
prior to diagnosis. However, we don't 
know how long that is. It is not possible 
to say with any medical certainty that a 
patient who presented with diabetes in 
November 1971 had diabetes before July 
1968. It is possible to say that he had 
not manifested symptoms prior to July 
1968, since there is no record that he 
had evidence of polyuria or polydipsia by 
that time. The [veteran] stated in 1971 
that his symptoms had started within a 
month of the time he was diagnosed with 
diabetes.

In summary the medical evidence while the 
[veteran] was in the service does not 
support a conclusion that [he] had 
diabetes at that time. There are no 
medical records or information to suggest 
that he had symptoms of diabetes prior to 
July 1968. There is no way of knowing 
when he developed diabetes. We can only 
say that he was diagnosed with diabetes 
in November 1971, almost 4 1/2 years 
after he left the service. I do not find 
the evidence sufficient to establish that 
the [veteran] had diabetes in the 
service, or before July 5, 1968.

In October 2002, the veteran requested an opinion from Dr. J. 
Ward Goodsall, who like Dr. Miller, was associated with the 
Aspen Medical Group.  He asserted that he had seen the 
veteran in consultation, and had reviewed his clinical 
records, Dr. Miller's letter, and the August 2002 memorandum 
by the VA physician.  Dr. Goodsall further wrote (in 
pertinent part) as follows:

The assumption has been made [that the 
veteran] presented with type 1 diabetes 
in 1971 . . . [but] it is possible that 
he [actually had] type 2 diabetes rather 
than type 1. He presented in 1971 with a 
blood sugar of 920 but in spite of that 
severe hyperglycemia, he had very mild 
acidosis with his electrolytes showing a 
bicarbonate of 20 and a pH of only 7.2.  
Under most circumstances, type 1, 
insulinopenic diabetics will develop 
severe acidosis prior to reaching a blood 
sugar of 920. The laboratory data he had 
at the time would suggest that he, in 
fact, had some basal insulin that was 
being secreted by his pancreas.  
Therefore, it is not out of the question 
that he would have had type 2 diabetes.

The natural history of type 2 diabetes 
differs from that of type 1 diabetes in 
that the hyperglycemia may be present for 
a long period of time prior to the time 
that the diagnosis is made when it 
becomes symptomatic to this degree.  
Therefore, I believe its possible that 
his diabetes was present several years 
before and undiagnosed, though he had 
mild symptoms of polydipsia and polyuria.

I would request that his benefit 
determination be considered in light of 
the possibility that his diabetes was, in 
fact, type 2 and not type [1].  The 
treatment at the time in 1971 would have 
been to use insulin and not to use _____ 
amylurias, which were the only drugs 
available at that time.  However, given 
the absence of severe acidosis in the 
face of hyperglycemia to that degree 
it[']s not unreasonable to suppose that 
his diabetes is from an insulin 
resistance rather than an insulin 
deficiency, therefore, making him type 2.

In March 2003 VA received copies of the veteran's medical 
records from his SSA file.  They do not include any medical 
records dated during service or dated between separation from 
service and diagnosis of diabetes mellitus in November 1971.  
They consist of irrelevant records of orthopedic treatment 
and post diagnosis follow-up treatment for diabetes mellitus.  
The only notation related to the question of the onset date 
of the veteran's diabetes mellitus appears in a Residual 
Functional Capacity Questionnaire which lists 1971 as the 
date.  

Analysis.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The pivotal issues in this case are whether or not the 
evidence demonstrates diabetes had it onset date in service 
or during the initial post service year, or competent medical 
evidence otherwise provides a nexus between service and the 
currently diagnosed diabetes mellitus.  

With respect to the veteran's contentions, he essentially 
maintains that symptoms found at the time of his diagnosis in 
1971, were actually present in service, the first year 
thereafter and leading up to the diagnosis.  The Board 
concludes that these contentions are not credible.  In 
particular, it is observed the veteran now reports 
experiencing excessive thirst in service and leading up to 
his 1971 hospitalization, as well as that he lost 20 pounds 
in the 6 months prior to his service discharge.  As set forth 
above, however, the veteran frequently availed himself of the 
military medical system while in service for a panoply of 
complaints as they presented themselves, none of which were 
excessive thirst.  In addition, he explicitly denied recent 
weight loss when reporting his medical history in connection 
with his service discharge examination in 1967.  Indeed, over 
his time in service he gained weight from 134 pounds at 
service entrance to 165 pounds at service discharge.  

Moreover, with this pattern of behavior as reflected by the 
service medical where he presented to medical staff 
contemporaneous with the manifestations of symptoms and the 
1971 medical records showing he reported only a two week to 
one month history of symptoms, consistent with the pattern 
shown in service, it is simply not tenable to conclude that 
his current account of his symptom manifestations are 
accurate.  Likewise, it cannot help but be noticed that on 
his application for pension benefits received in 1975, the 
veteran indicated his diabetes began in 1971 in the space on 
the form provided to identify the nature of the disease for 
which the claim was made, "and date each began."  

As to the lay statements, two acknowledged only knowing the 
veteran since 1970 or later, such that their description of 
symptoms/behavior they observed would necessarily have been 
more than 2 years after service, and therefore too remote to 
provide a link with service.  Further, as with the remaining 
statements, they are, as observed by the VA physician who 
provided the August 2002 opinion, imprecise and too vague to 
provide meaningful information from which to conclude the 
veteran had diabetes in service, or in the first post service 
year.  As already set forth, there are service medical 
records available for review in this case, and these wholly 
fail to support these lay statements concerning the presence 
of symptoms in service.  Likewise, the only description of 
the actual amount of fluid consumption the veteran reported 
(to the VA examiner in 2001) to demonstrate his excessive 
thirst prior to 1971, was characterized by the VA physician 
as a normal intake.  Thus, the only quantified symptom, was 
not a symptom at all.  Accordingly, these lay statements are 
of little probative value.  

Turning to the medical evidence that addresses the question 
regarding the onset of the veteran's diabetes, there are four 
opinions.  The first opinion is from the VA physician who 
examined the veteran in July 2001.  It is apparently based on 
review of the service medical records, and the history the 
veteran provided.  This physician essentially opined that the 
absence of symptomatology in the record similar to symptoms 
shown in 1971, rendered him unable to precisely date the 
onset of the diabetes much before 1971, but that it was not a 
factor when the veteran was in service.  

The second opinion is from Dr. Miller who stated that without 
a blood test prior to 1971, it was impossible to be certain 
when the veteran's diabetes started.  Yet, despite this 
absence of a definitive test, he was somehow able to be 
precise enough to date the onset prior to July 1968.  Taken 
literally, that could as reasonably place the onset of the 
disease in 1944, when the veteran was born.  He likely did 
not mean that since the veteran probably obtained this 
opinion to support his claim, and that conclusion would have 
had to ignore the service medical records which by all 
accounts fail to show any relevant symptoms.  Significantly, 
Dr. Miller did not provide any reasons for choosing an onset 
date of prior to July 1968, refer to any standards of 
diagnosing diabetes mellitus, or state that there is 
generally a prodromal phase prior to full blown diabetes.  
Indeed, he stated that without blood tests "it is 
impossible" to prove when the veteran's diabetes had its 
onset.  

It is possible the  specificity of the "prior to July 1968" 
onset date was offered in order to accommodate the 
presumptive service connection regulations, which would 
provide for an award of service connection for diabetes, if 
shown to a degree of 10 percent, within one year of service 
discharge.  (In this case, July 1967).  Nevertheless, even if 
the intention was to establish the presence of diabetes 
within the first post service year, the record does not 
address it was "manageable by restricted diet only" as 
required for a 10 percent rating under 38 C.F.R. § 4.120, 
Diagnostic Code 7913, necessary to award service connection.

Lastly, it must be observed that the actual structure of the 
key sentence in the opinion provided is awkward and 
confusing.  It states, "The patient was not severely 
acidotic and at the onset of the treatment at that time, 
because of the age and the degree of elevation in his blood 
sugar, I feel that it is at least as likely as not that his 
diabetes started before July of 1968."  Apparently, the 
laboratory findings that were set out in the immediately 
preceding sentence establishes the veteran was not 
"acidotic."  However, the meaning of the next part of the 
sentence that reads, "and at the onset of the treatment at 
that time, because of the age," is obscure.  Perhaps it was 
meant that because the veteran was not severely acidotic at 
the onset of treatment, he was only 27 years old, and given 
the degree of elevation in blood sugar at that time, it may 
be deduced the diabetes started before July 1968.  To have to 
struggle to interpret what an opinion was meant to express, 
however, significantly diminishes the evidentiary weight 
ascribed to the opinion.  

Accordingly, for the reasons set out above, the Board accords 
Dr. Miller's opinion minimal probative value.  

The third opinion is from a VA physician.  She was asked 
whether there was sufficient evidence to establish the 
veteran had diabetes during his active service or during the 
initial post service year.  She concluded that the medical 
evidence did not support a conclusion the veteran had 
diabetes in service and there were no medical records from 
the initial post service year, 1968.  She provided a well 
reasoned explanation for her conclusions.  She explained the 
interaction of blood sugar spilling into the urine and 
causing excessive urination.  She offered a clear concise 
picture of how symptoms of excessive thirst and urination 
arise as glucose is spilled into the urine.  Her opinion 
contains references to both the service records, the lay 
evidence and post service medical records.  While the opinion 
acknowledges the possibility for the presence of diabetes as 
early as in July 1968, it offers a clear, concise, and 
coherent explanation that the facts of this particular case, 
make it no more than a possibility.  

The fourth opinion of is that of Dr. Goodsall.  He begins, 
however, with a concern that others assumed the veteran 
presented with type 1 diabetes in 1971, when it is possible 
he had type 2 diabetes, and goes on to set out why he thinks 
that is possible, and that because the symptoms of type 2 
diabetes mellitus are typically present for a longer period 
of time prior to diagnosis, it is possible that the veteran 
had this condition within a year of discharge.  This concern 
over some confusion between type 1 and type 2 diabetes 
appears misplaced, since none of the other opinions provided 
make any attempt to distinguish between type 1 or 2 diabetes.  
Indeed, it appears Dr. Goodsall himself does not know whether 
the veteran has type 1 or type 2 diabetes, but considers it 
possible the veteran is one over the other.  Not 
affirmatively knowing the diagnosis of the disability at 
issue, diminishes the value of an opinion concerning the time 
of onset of that disability.  

In any event, Dr. Goodsall's opinion is structured in such a 
way that if the veteran actually has type 1 diabetes, it is 
unlikely, in his opinion, that it was present much before its 
diagnosis in 1971.  He states the difference between type 1 
and type 2 diabetes is the hyperglycemia of type 2 diabetes 
"may be present for a long period of time prior to the time 
that the diagnosis is made ..."  Thus, if the veteran has 
type 1 diabetes, his opinion would support the conclusion 
that it was not present for a long time prior to diagnosis, 
and therefore unlikely present prior to July 1968, (years 
prior to diagnosis).  This conclusion is obviously adverse to 
the veteran's claim.  

As to the veteran having type 2 diabetes, and thus raising 
the potential for its presence "for a long period of time 
prior to the time that the diagnosis is made," Dr. Goodsall 
states nothing more than it is "possible," "a 
possibility", "not out of the question," or "not 
unreasonable to suppose."  An opinion expressed in such 
terms is simply too broad and speculative to contain any 
probative value. 

To the extent Dr. Goodsall raises the question of whether the 
veteran has Type II diabetes for the purpose of triggering 
the provisions of law that presume service connection for 
this form of diabetes for those exposed to herbicides (such 
as Agent Orange) in Vietnam, the veteran's DD 214 reveals he 
served from July 1964 to July 1967, but that his overseas 
assignment was in Korea.  Thus, the presumptions for service 
connection for Type II diabetes are not applicable to the 
veteran.  [In this regard, the Board is aware that the 
Department of Defense has informed VA that Agent Orange was 
used from April 1968 up through July 1969 along the DMZ in 
Korea.  As this was after the veteran's period of service, 
however, this fails to establish a link between Agent Orange, 
this veteran, and development of diabetes, rendering the 
regulations providing presumptive service connection for 
diabetes mellitus, Type II, inapplicable to the veteran's 
claim.  38 C.F.R. §§ 3.307, 3.309 (2006).]  

For the reasons set out above, the weight of the evidence is 
against the conclusion the veteran's diabetes was incurred in 
service for the purposes of establishing service connection.  
Therefore, the appeal is denied.    


ORDER

Service connection for diabetes mellitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


